Per Curiam:
In this case, the Board on Professional Responsibility recommends that respondent Leicester B. Stovell be disbarred based on Hearing Committee findings that he intentionally misappropriated client funds entrusted to him. See In re Edwards , 990 A.2d 501, 518-19 (D.C. 2010) ; In re Addams , 579 A.2d 190, 193 (D.C. 1990) (en banc). No exceptions having been filed to the Board's report, we impose the recommended discipline. See D.C. Bar R. XI, § 9 (h)(2). Accordingly, it is
ORDERED that Leicester B. Stovell is hereby disbarred. For purposes of reinstatement the period of respondent's disbarment will not begin to run until such time as he files a D.C. Bar R. XI, § 14 (g) affidavit.